ARNOLD, Justice.
A judgment was rendered in favor of plaintiffs on two separate actions consolidated in the trial court from which judgment defendant appealed. The order overruling the motion for new trial was entered on the 12th day of November, 1952. The appeal was filed herein March 18, 1953.
A motion to dismiss has been filed for the reason that there was no extension of time in which to file the appeal in the Supreme Court and that under the provisions of 12 O.S.1951 § 972, the time in which to appeal expired on February 12, 1953, tljie motion for new trial having been overruled and- notice of appeal given on November 12, 1952. There had been no extension of time to file the appeal, though there was an order extending the time in which to prepare, serve and settle case made. The appeal must be dismissed. In Reed v. Arney, 204 Okl. 4, 226 P.2d 418, 419, it is stated:
“Where the petition in error with record or case made is not filed within three months after the judgment or final order made in the case and there has been no order of the trial court extending the time for appeal as provided by 12 O.S.1941, § 972, as amended by the Session Laws of 1949, page 97, section 1, the appeal will be dismissed for lack of jurisdiction.”
See also Adams v. Hobbs, 204 Okl. 85, 226 P.2d 913.
It appearing therefore that the appeal was not filed within three months after the final order entered by the trial court extending the time to file the appeal the appeal is dismissed.